 OHIO PRECISIONCASTINGSOhio PrecisionCastings,Inc. andDistrict Lodge 13 ofthe International Association ofMachinists andAerospace Workers, AFL-CIO. Case 9-CA-7691August 20, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOUpon a charge filed on April 4, 1973, by DistrictLodge 13 of the International Association of Machin-ists and Aerospace Workers, AFL-CIO, herein calledthe Union, and duly served on Ohio Precision Cast-ings, Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued a com-plaint on April 24, 1973, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 16, 1973,following a Board election in Case 9-RC-9865, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 23, 1973, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMay 3, 1973, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On May 11, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, and a memorandum in support thereof.Subsequently, on May 23, 1973, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. Respondent thereafter filed a response to NoticeTo Show Cause and a memorandum entitled "Motion'Official notice is taken of the record in the representation proceeding,Case 9-RC-9865, as the term "record" is defined in Secs 102 68 and 10269(1) of the Board's Rules and Regulations, Series 8, as amended SeeLTVElectrosystemr, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),Golden Age Beverage Co,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va, 1967);Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C.A. 7, 1968), Sec 9(d) of the NLRA615Opposing Motion For Summary Judgment, with at-tachments," and Exceptions with Attached Memo-randum,withexhibitsattached.Subsequently,counsel for the General Counsel filed a reply to theRespondent's opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent attacks thevalidity of the appropriate unit, the election, and theUnion's certification. The General Counsel submitsthat the Respondent is attempting to relitigate issueswhich were or could have been litigated in the under-lying representation proceeding in Case 9-RC-9865and this the Respondent may not do. We agree withthe General Counsel.A review of the entire record before us, includingthe record in Case 9-RC-9865, reveals that on De-cember 29, 1972, the Regional Director issued his De-cision and Direction of Election finding appropriatethe production and maintenance unit including in-spectors whom the Respondent would have excluded.The Respondent did not file a request for review ofthe Regional Director's Decision. Thereafter, an elec-tion was conducted in which the Union received amajority of the valid ballots cast. Subsequently, theRespondent filed with the Regional Director timelyobjections to conduct affecting the results of the elec-tion, wherein it alleged, in substance, that the Union'spreelection circulation of two leaflets, which stated orimplied that the Respondent was a liar and which theRespondent claimed could not be refuted during thecampaign, invalidated the election and the Union'scertification.On February 16, 1973, the Regional Director issueda Supplemental Decision and Certification of Repre-sentative in which he found that the leaflets did notexceed the bounds of permissible campaign propa-ganda. Accordingly, he overruled the Respondent'sobjection in its entirety and certified the Union.Thereafter, on March 14, 1973, by telegraphic order,the Board denied the Respondent's request for reviewof the Regional Director's Supplemental Decision asit raised no substantial issues warranting review.It thus appears that the Respondent is merely reit-erating the issues which previously were, or couldhave been, raised and determined in the representa-tion case.205 NLRB No. 99 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.' We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.4 We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation engaged in themanufacture and sale of precision castings and relat-ed pattern products at its plant in Dayton, Ohio.During the past 12 months, which is a representa-tive period, Respondent purchased materials and sup-plies valued in excess of $50,000 from firms locatedoutside the State of Ohio which goods and materialsit caused to be shipped in interstate commerce direct-ly to its Dayton, Ohio, plant from points outside theState of Ohio.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, an2 SeePittsburghPlateGlassCo v N L R B,313 U S 146,162 (1941), Rulesand Regulationsof theBoard, Secs102 67(f) and 102 69(c) Accordingly, wegrant the GeneralCounsel's motionto stoke the Respondent's answer deny-ing the appropriate unitWe note alsothat the Respondenthad agreed to theappropriate unit in the representationproceeding and had notsought reviewby theBoard from the inclusion of inspectorstherein bythe Regional Direc-tor3In its response,the Respondent attachesa copy of another pamphletdistributedbeforethe electionby the Union whichthe Respondent allegesmisrepresented the current status of the law as it applies to guaranteedbenefits and wagesof employees There is noshowing that the pamphlet wasnewlydiscoveredor previouslyunavailableevidenceor that special circum-stances existAccordingly,we grant theGeneral Counsel'smotion to strikethe Respondent's oppostion insofar as it raises for the first time new mattersconcerning the representation proceedingnot previously raised Tothe extentthat the Respondent now contends that it is entitled to a hearing on itsobjections,our denial of the Respondent's request for review as not raisingsubstantial issues warranting review necessarily establishes that no hearingwas warranted or required SeeCommercialLetter, inc,188 NLRB827, andcases cited in In 2, see alsoDavis Sales Co,195 NLRB 464°The Respondent has requested oral argumentThis request is herebydenied, as the entirerecord beforeus adequately presents the issues andpositionof theRespondentemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDDistrict Lodge 13 of the International AssociationofMachinists and Aerospace Workers, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its Dayton, Ohio,plant, including inspectors; but excluding all of-fice clerical employees, pattern makers, profes-sional employees, guards and supervisors asdefined in the Act.2.The certificationOn January 24, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 9 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 16, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about February 20, 1973, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 23, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 23, 1973, and at all times thereafter, re- OHIO PRECISIONCASTINGSfused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit,and that,by such refusal,Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of theAct.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Ohio Precision Castings, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.District Lodge 13 of the International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, is a labor' organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees em-ployed by the Employer at its Dayton, Ohio, plant,including inspectors; but excluding all office clerical617employees, pattern makers, professional employees,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since February 16, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 23, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Seciion 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Ohio Pre-cisionCastings, Inc.,Dayton, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with District Lodge 13 of theInternational Association ofMachinists and Aero-space Workers, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees em-ployed by the Employer at its Dayton, Ohio,plant, including inspectors; but excluding all of-fice clerical employees, pattern makers, profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: 618DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Dayton, Ohio plant copies of theattached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Directorfor Region 9, after being duly signed by Respondent'srepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Machinists and Aerospace Workers, AFL-CIO,as the exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesemployed by the Employer at its Dayton,Ohio, plant, including inspectors; but exclud-ing all office clerical employees, pattern mak-ers,professionalemployees,guardsandsupervisors as defined in the Act.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Dis-trict Lodge 13 of the International Association ofOHIO PRECISIONCASTINGS, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.